Justice ERICKSON
specially concurring:
Although I join the plurality’s opinion insofar as it reverses the court of appeals decision affirming the district court’s denial of the adoption, I write separately because I believe that we should explicitly modify our holding in Petition of R.H.N., 710 P.2d 482 (Colo.1985).
Both adoption and parental termination are wholly statutory in Colorado. Israel v. Allen, 195 Colo. 263, 265, 577 P.2d 762, 764 (1978) (adoption); see also People in Interest of A.M.D., 648 P.2d 625, 634 (Colo.1982) (parental termination). Adoption by a stepparent at the time of the proceedings below was governed by section 19-4-107(l)(e)(II), 8B C.R.S. (1986), which provided, in relevant part, that a child was available for adoption upon
[wjritten and verified consent of the parent in a stepparent adoption where the other parent has abandoned the child for a period of one year or more or where he has failed without cause to provide reasonable support for such child for a period of one year or more.
(Emphasis added.) In R.H.N., 710 P.2d 482, 485, we stated:
Termination of parental rights in stepparent adoption proceedings needs to be addressed in a broader context than the single provision of the statute addressed by the court of appeals, failure to pay child support without cause for one year. In contrast to termination of parental rights under section 19-4-101, 8 C.R.S. (1985 Supp.), and adoption under section 19-4-110, 8 C.R.S. (1978), which are separate proceedings, a termination/stepparent adoption is a single proceeding, commenced when a stepparent files a petition to adopt. § 19 — 4—107(l)(e)(II). The consequence is that the trial court must address at the same time a number of factors: (1) whether the best interests of the child are served by the termination of the natural parent’s rights and by the adoption; (2) whether the natural parent *853failed without cause to pay reasonable child support for one year or more; and (8) whether there is any likelihood that the natural parent mil provide child support.
(Emphasis added.) Even though the “best interests of the child” analysis was not contained within former section 19-4-107, the court properly concluded that it was a factor to consider in a stepparent adoption, since it was required by the general adoption statute. The origin of the third factor — the likelihood of future support — is obscure. At a later point in R.H.N. it is suggested that the third factor is constitutionally required, although no directly relevant authority is cited.1 Because stepparent adoption is entirely statutory, this court may not impose any requirements in excess of the statute, unless mandated by the state or federal constitution. I do not read the plurality opinion as saying that the third factor of R.H.N. is constitutionally required. If it was, a strong argument could be made that the burden of proof should be by clear and convincing evidence, and that it should be placed on the party seeking the adoption. See R.H.N., 710 P.2d at 488 n. 5.
However, I do not believe that consideration of the likelihood of future support is constitutionally required. See Quilloin v. Walcott, 434 U.S. 246, 98 S.Ct. 549, 54 L.Ed.2d 511 (1978) (natural father’s substantive due process rights not violated by adoption and termination procedure that considered only the best interests of the child). Therefore, I would not impose the likelihood of future support factor as an additional element of proof for the party asking for adoption, or, as the plurality does, allow it as an affirmative defense. The rights of the parties involved are already adequately protected by the best interests analysis, and the requirement of parental fault in wholly failing to make support payments for a year. Whether or not the natural parent would make support payments in the future can be adequately addressed by the court when it determines where the best interests of the child lie.
Our statements pertaining to the likelihood of future support were not essential, or even necessary, to the holding in R.H.N. Because future support is not a statutory defense to a stepparent adoption, and is not a constitutional requirement, I would no longer recognize the future support factor that was created in R.H.N. as a separate consideration in an adoption proceeding. Since the district court and court of appeals denied the adoption on the basis that the likelihood of future support was not sufficiently proven by the party seeking the adoption, I agree with the plurality that those judgments must be reversed. Accordingly, I specially concur in the court’s judgment.
I am authorized to say that Justice VOL-LACK joins in this special concurrence.

. In R.H.N., 710 P.2d at 487, we stated:
However, because natural parents have a fundamental liberty interest in the companionship, care, custody, and management of their children, a court must provide parents with fundamentally fair procedures if termination of parental rights is sought. Santosky v. Kramer, 455 U.S. 745, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982); People ex ret. A.M.D., 648 P.2d 625 (Colo.1982). In order to provide a procedure that is fundamentally fair, once a court has determined that a natural parent has failed to provide child support during the twelve-month period immediately preceding the filing of the petition under section 19 — 4— 107(l)(e)(II), the court must look beyond the twelve-month period to determine whether there is any likelihood that the natural parent will provide child support.
Neither Santosky v. Kramer, 455 U.S. 745, 102 S.Ct. 1388, 71 L.Ed.2d 599, nor People ex rel. A.M.D., 648 P.2d 625, discuss any future support requirement.